Title: To James Madison from James Maury, 11 June 1808
From: Maury, James
To: Madison, James



Sir
American Consulate Liverpool 11 June 1808

I had this honor on the 28th. Ulto.  By the London news papers, received this day, we learn that, on the 31st. Ulto., the St. Michaels, with two Messengers on board, from the United States, had been spoken off L’Orient by one of his B. Majestys ships of war.  I have no information more authentic than this: nevertheless I rather consider it correct.  I have the honor to be with great respect your most obedt. Servant

James Maury

